631 So. 2d 388 (1994)
Kenneth Aaron GRAHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 92-1836.
District Court of Appeal of Florida, First District.
February 16, 1994.
Angela L. Jacobs, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Amelia L. Beisner, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Appellant challenges his convictions and sentences for possession of more than 20 grams of cannabis and possession of cannabis with intent to sell, because both offenses were premised on his possession of the same quantity of cannabis at the same time and place. Appellee concedes that, although appellant cannot challenge his convictions for these two offenses because he did not raise the issue below, he can raise the sentencing issue, citing Perrin v. State, 599 So. 2d 1365 (Fla. 1st DCA 1992) and Wright v. State, 573 So. 2d 998 (Fla. 1st DCA 1991). Appellee further concedes sentencing appellant for both offenses in the circumstances of this case violates the prohibition against double jeopardy, and we agree. See Lundy v. State, 596 So. 2d 1167 (Fla. 4th DCA 1992). Therefore, the sentence for possession of more than 20 grams of cannabis is vacated. The convictions and sentences are affirmed in all other respects.
JOANOS, KAHN and WEBSTER, JJ., concur.